Citation Nr: 1544415	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to April 10, 2002 for the award of a 70 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2012, the Veteran submitted a statement alleging worsening of his PTSD symptomatology.  This informal claim of entitlement to an increased rating for his service-connected PTSD has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

(The issue of whether there was clear and unmistakable error (CUE) in the September 2011 Board decision will be addressed in a separate decision in the future).


FINDING OF FACT

In a September 2011 decision, the Board denied entitlement to an effective date prior to April 10, 2002 for the award of a 70 percent rating for PTSD.  The decision is final.


CONCLUSION OF LAW

The Veteran's appeal concerning his entitlement to an effective date earlier than April 10, 2002 for the assignment of a 70 percent evaluation for PTSD must be dismissed.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Here, a pre-decisional letter dated in March 2012 complied with VA's duty to notify the Veteran with regard to the earlier effective date issue addressed herein.  However, the Board finds that a discussion of whether VA complied with the VCAA is not required because it is being denied as a matter of law.  Thus, no amount of notice or assistance, however reasonable, would tend to help the appellant substantiate this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that remand pursuant to the VCAA is not required where "no reasonable possibility exists that any further assistance would aid the appellant in substantiating her claim"); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that, when the VCAA does not affect the issues to be decided, the Court will not consider the VCAA in reaching its decision).

In claims like this, the VCAA simply does not apply because resolution of the claim turns entirely on statutory interpretation.  Livesay v. Principi, 15 Vet. App. 165, 178   (2001); Smith (Claudus), 14 Vet. App. at 231-32.  Therefore, because the law as mandated by statute, and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

II. Analysis

The Veteran seeks an earlier effective date for the assignment of a 70 percent rating for service-connected PTSD.  He essentially contends that his effective date should be awarded from the date of his original claim for service connection in July 1985.  See, e.g., the Veteran's statement dated May 2012.

The Veteran was awarded service connection for PTSD in a November 1985 rating decision and assigned a noncompensable evaluation, effective July 30, 1985.  In November 2000, the assigned rating was increased to 30 percent, effective August 17, 2000.  In a December 2001 decision, the RO denied the Veteran's claim of entitlement to an earlier effective date for the 30 percent evaluation.  In April 2002, he filed a claim of entitlement to an increased rating for PTSD.  A February 2003 rating decision granted a 70 percent rating for PTSD, effective from April 18, 2002.  The Veteran disagreed with the assigned effective date and perfected his appeal in December 2003.  In a May 2005 decision, the Board granted an earlier effective date of April 10, 2002, but denied an effective date prior to that date.

The Veteran subsequently raised a claim of entitlement to an effective date prior to August 17, 2000 for the assignment of a 30 percent rating for PTSD, as well as entitlement to an effective date prior to April 10, 2002 for the assignment of a 70 percent rating for PTSD.  The claim was denied in an April 2009 rating decision.  He disagreed with the denial and perfected an appeal in December 2010.  In a September 2011 decision, the Board denied the Veteran's claim of entitlement to an effective date earlier than August 17, 2000 for a 30 percent rating for PTSD and an effective date earlier than April 10, 2002 for a 70 percent rating for PTSD.  There is no indication that the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Thus, the September 2011 Board decision is final. 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

In December 2011, the Veteran submitted a claim for an effective date prior to April 10, 2002 for a 70 percent rating for PTSD.  In April 2012, the RO denied an earlier effective date, and this appeal ensued.

In a May 2012 statement, the Veteran essentially contended that he should be awarded a 70 percent evaluation for PTSD, effective from his original date of claim in July 1985.  He also alleged there was CUE in the September 2011 Board decision.  See the Report of General Information dated December 2011.  As noted in the Introduction, that issue will be addressed in a separate decision in the future.

After having carefully reviewed the evidence of record, the Board finds that the Veteran's claim for an earlier effective date for the award of a 70 percent rating for PTSD must be dismissed.  The September 2011 Board decision is final.  If the Veteran felt that he was still entitled to an earlier effective date, he could have filed an appeal to the Court.  There is no indication in the record that the Veteran appealed the Board's September 2011 decision, and neither the Veteran nor his representative has alleged such.  Case law emphasizes that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).

In Rudd, the Court held that a claimant can attempt to overcome the finality of a decision in an attempt to gain an earlier effective date either by way of a request for revision of the decision based on CUE, or by a claim to reopen based upon new and material evidence.  Rudd, 20 Vet. App. 296.  However, in Leonard v. Nicholson, the United States Court of Appeals for the Federal Circuit noted that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard, 405 F.3d at 1336-37 (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

The only way the Veteran in this case could attempt to overcome the finality of the September 2011 Board decision is to request a revision of the decision based on CUE, which he has done, and this issue will be addressed in a separate decision after allowing the Veteran due process rights.  Thus, at this time, the Veteran is legally and factually precluded from receiving an effective date earlier than April 10, 2002, for the award of a 70 percent rating for PTSD, and the appeal is dismissed.

ORDER

The appeal concerning the Veteran's entitlement to an effective date prior to April 10, 2002 for the award of a 70 percent rating for PTSD is dismissed.



____________________________________________
S. BUSH	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


